DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/18/22.  Claim 1 was amended.  Claims 1-17 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 8 of Remarks, filed 8/18/22, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn. 
4.	Applicant’s arguments, see page 8 of Remarks, filed 8/18/22, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.
5.	Applicant’s arguments, see page 8 of Remarks, filed 8/18/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.
6.	Applicant’s arguments, see pages 8-9 of Remarks, filed 8/18/22, with respect to the rejections of claims 1-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-17 under 35 U.S.C. 112(b) have been withdrawn.

Drawings
7.	The drawings were received on 8/18/22.  These drawings are acceptable.

Allowable Subject Matter
8.	Claims 1-17 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art, US 10,359,303 to Krishnan et al. (hereafter “Krishnan”) discloses a sensor assembly (14) comprising:
a housing (18) including a plurality of chambers (compartments 48); 
a first sensor (16) disposed in a chamber (first compartment 48) and including a first sensor window (46) facing outward from the first chamber; 
a second sensor (16) outside and fixed relative to the chamber (in adjacent second compartment 48), the second sensor including a second sensor window (46) [Fig. 1-4; col. 4, lines 41-52]; 
a blower (20) having a blower outlet in the chamber (first compartment 48) and having a blower inlet; and 
wherein the housing includes a first outlet (first exhaust port 24) from the chamber (first compartment 48) to the exterior environment, and a second outlet (second exhaust port 24) from a separate, second chamber (adjacent second compartment 48 containing the second sensor) to the exterior environment; 
the first outlet is positioned to direct air across the first sensor window; and 
the second outlet is positioned to direct air across the second sensor window [see Fig. 4; col. 2, line 62 – col. 3, line 14].
However, Krishnan does not teach that the housing includes a first outlet from the chamber to direct air across the first sensor window, and a second outlet from the chamber to direct air across the second sensor window, wherein the first sensor is disposed in the chamber and the second sensor is outside and fixed relative to the chamber.  Additionally, Krishnan does not teach a flexible hose extending from a first end positioned to receive ambient air to a second end positioned to direct air into the blower inlet.  Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the sensor assembly defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-17) are in condition for allowance.  See the attached ‘Notice of References Cited’ for a comprehensive list of the prior art references made of record and not relied upon that are considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711